[Cite as State v. Greene, 2020-Ohio-5133.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                             CRAWFORD COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 3-20-06

        v.

DAVID H. GREENE,                                          OPINION

        DEFENDANT-APPELLANT.




                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 15-CR-0318

                                      Judgment Affirmed

                           Date of Decision: November 2, 2020




APPEARANCES:

        Howard A. Elliott for Appellant

        Ryan M. Hoovler for Appellee
Case No. 3-20-06


SHAW, P.J.

       {¶1} Defendant-appellant, David H. Greene (“Greene”), brings this appeal

from the March 3, 2020 judgment of the Crawford County Common Pleas Court

revoking his judicial release and imposing the remaining balance of his five-year

prison term for Aggravated Robbery. On appeal, Greene argues that there was a

defect in his original Crim.R. 11 plea colloquy and that the defect was not barred by

res judicata even though he never filed a direct appeal from his original conviction

and sentence. Greene also argues that the trial court did not reserve a specific prison

sentence when Greene was granted judicial release, therefore he contends that the

trial court could not reimpose the balance of his prison term when he was found in

violation of his community control.

                                     Background

       {¶2} On October 13, 2015, Greene was indicted for Aggravated Robbery in

violation of R.C. 2911.01(A)(1), a felony of the first degree, and Carrying

Concealed Weapons in violation of R.C. 2923.12(A)(2), a felony of the fourth

degree. On December 23, 2015, Greene entered into a written, negotiated plea

agreement wherein he agreed to plead guilty to Aggravated Robbery as indicted,

and in exchange the State agreed to dismiss the Carrying Concealed Weapons

charge. Further, the parties jointly agreed to recommend the imposition of a five-

year prison term. Greene’s plea was accepted, he was found guilty of Aggravated


                                         -2-
Case No. 3-20-06


Robbery as indicted, and he was sentenced to the jointly recommended five-year

prison term. Greene did not file a direct appeal.

       {¶3} In October of 2019, Greene filed a motion for judicial release. At that

time he had served four years of his five-year prison term. A hearing was held on

the motion wherein the trial court heavily cautioned Greene that if Greene was

released he would be strictly monitored and that there would be zero tolerance for

drug or alcohol use. The trial court indicated that if Greene violated the conditions

of his release he would be sent back to prison for the remainder of his term. Greene

acknowledged the conditions, and stated that he still wanted to be released and

monitored rather than in prison for the remainder of his term. Greene was then

granted judicial release on January 3, 2020.

       {¶4} On February 12, 2020, a motion was filed alleging that Greene had

violated his community control by using drugs and being in possession of alcohol.

It was requested that Greene show cause as to why his judicial release should not be

revoked. Subsequently Greene admitted to violating the conditions imposed upon

him and the trial court reimposed the remaining balance of his five-year prison term.

Greene now brings an appeal from the trial court’s judgment, asserting the following

assignments of error for our review.

                          Assignment of Error No. 1
       Where a trial court accepts a plea of guilty to the offense of a case
       without advising the Defendant-Appellant that he must be found
       guilty beyond a reasonable doubt the plea is invalid, and a

                                         -3-
Case No. 3-20-06


       subsequent attack of the conviction after the expiration of the
       initial period of time afforded to make an appeal, is not barred by
       res judicata.

                          Assignment of Error No. 2
       When the trial court does not announce on the record a reserved
       sentence, and thereafter places the Defendant-Appellant on
       community control conditions, the court may not impose a prison
       sentence for a subsequent community control violation.

                            First Assignment of Error

       {¶5} In his first assignment of error, Greene argues that his original

conviction was “void” because the Crim.R. 11 plea colloquy omitted the statement

that the prosecution had to prove his guilt beyond a reasonable doubt. Notably,

Greene’s case is before this Court on an appeal from the judgment revoking his

judicial release, not from his original conviction and sentence. Nevertheless, as he

claims his original conviction is void, we will review his argument.

       {¶6} When analyzing Greene’s claim, it is important to emphasize that

Greene never sought to withdraw his plea in the trial court, and he never filed a

direct appeal with this Court arguing that there was any defect with his Crim.R. 11

hearing.   Greene now argues that his plea was not knowing, intelligent, and

voluntary because his original plea colloquy from 2015 did not inform him that the

State had to prove he was guilty at trial beyond a reasonable doubt.

       {¶7} The record reflects that Greene’s written plea agreement informed him

of all the necessary rights under Crim.R. 11; however, during the plea colloquy the


                                        -4-
Case No. 3-20-06


trial court did not specifically state that the prosecution had to prove Greene’s guilt

at trial beyond a reasonable doubt. In State v. Veney, 120 Ohio St.3d 176, 2008-

Ohio-5200, the Supreme Court of Ohio determined that failure to inform a defendant

of, inter alia, “the right to require the state to prove guilt beyond a reasonable doubt”

rendered the plea “invalid.” Veney at syllabus. Greene argues that since his original

2015 plea was “invalid,” it was void and not subject to res judicata. Thus he

contends we must vacate his plea.

       {¶8} Courts have held in the past that the failure of a trial court to strictly

comply with Crim.R. 11(C)(2)(c) renders a plea “void” and subject to collateral

attack at any time because the plea was not entered knowingly, intelligently and

voluntarily. State v. Smith, 4th Dist. Ross No. 19CA3680, 2019-Ohio-4115, ¶ 10.

However, the Supreme Court of Ohio has recently “realigned [its] jurisprudence

with the traditional understanding of void and voidable sentences,” which altered

the quagmire of what made certain convictions “void” and other convictions

“voidable.” State v. Harper, --- Ohio St.3d ---, 2020-Ohio-2913, ¶ 43.

       {¶9} In Harper, the Supreme Court of Ohio determined that a sentence was

void only “when a sentencing court lacks jurisdiction over the subject-matter of the

case or personal jurisdiction over the accused.” Id. at ¶ 42. In other words, as long

as the trial court had proper jurisdiction over the matter, any error in the exercise of

a trial court’s judgment is “voidable, not void.” Harper at ¶ 26, citing State v. Pratts,


                                          -5-
Case No. 3-20-06


102 Ohio St.3d 81, 2004-Ohio-1980, ¶¶ 12, 21. “Generally, a voidable judgment

may only be set aside if successfully challenged on direct appeal.” (Emphasis

added.) Id. citing State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, ¶ 28.

        {¶10} In Harper, the Supreme Court of Ohio found that a court had proper

jurisdiction to enter a judgment where there was a proper indictment against a

defendant in the proper venue. “Harper was indicted on two counts of robbery in

violation of R.C. 2911.02(A)(2) and 2911.02(A)(3), which are second- and third-

degree felonies, respectively, pursuant to R.C. 2911.02(B). It was therefore within

the subject-matter jurisdiction of the common pleas court to accept his plea of guilty

and sentence him.” Harper at ¶ 41. Harper then held that “[a]ny error * * * in [the

defendant’s] sentence was an error in the exercise of the trial court’s jurisdiction

that could have been objected to * * * and that may have been reversible error on

direct appeal.”1 Id.

        {¶11} Here Greene was properly indicted for crimes committed in Crawford

County. The trial court had jurisdiction to accept his pleas and enter a sentence.

Thus the Supreme Court of Ohio’s holding in Harper dictates that Greene’s




1
  Harper cited a much older case, Ex parte Shaw, 7 Ohio St. 81, 82 (1857), wherein the following was stated:
“The court had jurisdiction over the offense and its punishment. It had authority to pronounce sentence; and
while in the legitimate exercise of its power, committed a manifest error and mistake in the award of the
number of years of the punishment. The sentence was not void, but erroneous.” Harper at ¶ 21, citing Shaw
at 81-82.

                                                    -6-
Case No. 3-20-06


conviction was voidable, not void, which would subject Greene’s claim to res

judicata.

       {¶12} According to the doctrine of res judicata, “a final judgment of

conviction bars a convicted defendant who was represented by counsel from raising

and litigating in any proceeding except an appeal from that judgment, any defense

or any claimed lack of due process that was raised or could have been raised by the

defendant at the trial, which resulted in that judgment of conviction, or on an appeal

from that judgment.” (Emphasis deleted.) State v. Perry, 10 Ohio St.2d 175, 226

N.E.2d 104 (1967), paragraph nine of the syllabus. The Supreme Court of Ohio

determined in State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, ¶ 18, that “the

doctrine [of res judicata] serves to preclude a defendant who has had his day in court

from seeking a second on that same issue,” and it “promotes the principles of finality

and judicial economy by preventing endless relitigation of an issue on which a

defendant has already received a full and fair opportunity to be heard.”

       {¶13} Further, “[r]es judicata bars the relitigation of constitutional

issues, State v. Lott, 97 Ohio St.3d 303, 2002-Ohio-6625, 779 N.E.2d 1011, ¶ 19,

including claims that the accused’s guilty pleas were not knowingly, intelligently,

and voluntarily made[.]” State v. Straley, 159 Ohio St.3d 82, 2019-Ohio-5206, ¶

36, (Kennedy, J., concurring separately) citing State v. Ketterer, 126 Ohio St.3d

448, 2010-Ohio-3831, ¶ 59-60. Here, Greene could have raised any issues with his


                                         -7-
Case No. 3-20-06


plea colloquy on direct appeal but he did not. Under the Supreme Court of Ohio’s

guidelines in Harper, his conviction was voidable, not void, and by not filing a

direct appeal to challenge any issues related to his original plea colloquy, Greene’s

claim is barred by res judicata.2 Therefore, Greene’s first assignment of error is

overruled.

                                   Second Assignment of Error

        {¶14} In Greene’s second assignment of error, he argues that the trial court

did not “reserve” the remainder of his sentence when it placed him on judicial

release and that therefore the trial court could not reimpose the balance of his prison

term when revoking his judicial release.

        {¶15} Contrary to Greene’s argument, the trial court indicated on the record

that if Greene violated his community control while on judicial release the trial court

would “reimpose the prison sentence.” (Jan. 2, 2020, Tr. at 9). The trial court’s

judgment entry granting judicial release stated that “the remainder of the prison

sentence imposed in the above-captioned case[] be and hereby is suspended. The

Court hereby reserves jurisdiction to reimpose the remaining prison time[.]” (Doc.

No. 21). Greene’s argument is thus factually incorrect as the trial court reserved the




2
  Notably, if Greene’s conviction was void, and we had to vacate his plea and return him to the position he
was in back in 2015, Greene would be subject to a potential trial wherein he faced three-to-eleven years in
prison on the Aggravated Robbery charge and up to eighteen months in prison on the Carrying Concealed
Weapons charge, despite Greene only being a short time away from completing his entire previously
negotiated sentence.

                                                   -8-
Case No. 3-20-06


right to reimpose the remainder of his prison sentence. His assignment of error is

overruled for this reason alone.

       {¶16} Notwithstanding the factual inaccuracy of Greene’s argument, a trial

court reserves the right to reimpose the remainder of an offender’s sentence by

statute pursuant to R.C. 2929.20(K).

       “[T]he rules dealing with a violation of an original sentence of
       community control (R.C. 2929.15) should not be confused with the
       sections of the Revised Code regarding early judicial release (R.C.
       2929.20) even though the language of R.C. 2929.20(I) [now (K) ]
       contains the term ‘community control’ in reference to the status
       of an offender when granted early judicial release. * * *
       Under R.C. 2929.15, a defendant’s original sentence is community
       control and he will not receive a term of incarceration unless he
       violates the terms of his community control[;] whereas, when a
       defendant is granted judicial release under R.C. 2929.20, he has
       already served a period of incarceration, and the remainder of
       that prison sentence is suspended pending either the successful
       completion of a period of community control or the defendant’s
       violation of a community control sanction.”

       ***

       * * * Accordingly, if a defendant violates the conditions of judicial
       release, the trial court is limited to reimposing the original term
       of incarceration with credit for time already served. State v.
       Hoy, 3d Dist. Nos. 14-04-13 & 14-04-14, 2005-Ohio-1093, ¶ 21[.]

State v. Jones, 3d Dist. Mercer Nos. 10-07-26 & 10-07-27, 2008-Ohio-2117, ¶¶ 12,

15 (citations omitted). We have held, “[i]t is error for a trial court, after revoking

judicial release, to impose a greater or lesser sentence than the original

sentence.” State v. Thompson, 3d Dist. Crawford No. 3-16-01, 2016-Ohio-8401, ¶


                                         -9-
Case No. 3-20-06


13, citing State v. Salter, 10th Dist. Franklin No. 14AP–211, 2014–Ohio–5524, ¶ 8.

Thus when the trial court revoked Greene’s judicial release, it had to reimpose the

remainder of the previously imposed sentence unless the trial court elected to allow

Greene to remain on judicial release pending further violation. For all of these

reasons, Greene’s second assignment of error is overruled.

                                    Conclusion

       {¶17} For the foregoing reasons Greene’s assignments of error are overruled

and the judgment of the Crawford County Common Pleas Court is affirmed.

                                                               Judgment Affirmed

PRESTON and ZIMMERMAN, J.J., concur.

/jlr




                                       -10-